                            Case 1:20-cr-00199-KMW Document 141 Filed 01/22/21 Page 1 of 1
                                                     L EVITT     &   K AIZER
RICHARD WARE LEVITT°                                    ATTORNEYS AT LAW                             TELEPHONE
rlevitt@landklaw.com                                   40 F U L T O N S T R E E T                    (212) 480-4000
NICHOLAS G. KAIZER°                                          23 r d F L O O R
                                                                                                      FACSIMILE
nkaizer@landklaw.com                                NEW YORK, NEW YORK 10038-5077
                                                                                                     (212) 480-4444
ZACHARY SEGAL
zsegal@landklaw.com
                                                                                      USDC SDNY
EMILY GOLUB
    OF COUNSEL
                                                                                      DOCUMENT
°   ADMITTED IN N.Y., FLA., AND D.C.
                                                                                      ELECTRONICALLY FILED
                                                                                      DOC #: ______________
                                                                                      DATE FILED: _1/22/2021______
                                                                 January 22, 2021

                  Hon. Kimba M. Wood
                  United States District Judge
                  Southern District of New York                                     MEMO ENDORSED
                  500 Pearl Street
                  New York, NY 10007
                                                         Re:     United States v. Abreu Gil et al.
                                                                 Docket No.: 20-CR-199 (KMW)

                  Dear Judge Wood:

                          I am counsel to Defendant Jose Jimenez-Hidalgo. I write to request that the Court Granted
                  modify Mr. Jimenez-Hidalgo’s conditions of release to permit him to travel to the Southern -KMW
                  District of Florida from January 25 to January 29, 2021. Mr. Jimenez-Hidalgo wishes to
                  visit a close family friend, Hilda Jimenez. If permitted to travel, Mr. Jimenez-Hidalgo
                  would stay at her residence, located at 1421 Princeton Lane, Boynton Beach, Florida,
                  33426.

                          On February 14, 2020, Mr. Jimenez-Hidalgo was released on a $50,000 personal
                  recognizance bond secured by the signatures of two financially responsible persons. His
                  travel has been limited to the Southern and Eastern Districts of New York. Since his release
                  11 months ago, Mr. Jimenez-Hidalgo has remained fully compliant with all of the terms of
                  his release.

                         I have spoken with Pretrial and the government, and they do not object to this
                  request. We therefore request that the within motion to travel be granted.

                                                                 Respectfully submitted,



                                                                 Nicholas Kaizer

                  cc:            AUSA Kedar Batia                       SO ORDERED.
                                                                        Dated: January 22, 2021
                                                                        New York, NY
                                                                            /s/ Kimba M. Wood
                                                                       The Honorable Kimba M. Wood
                                                                       United States District Judge
